             Case 3:20-cr-00436-IM       Document 26      Filed 05/06/21     Page 1 of 2




Robert Hamilton, OSB No. 012730
Assistant Federal Public Defender
Email: robert_hamilton@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                              Case No. 3:20-cr-00436-IM-1

                                       Plaintiff,
                                                        DECLARATION OF COUNSEL IN
         v.                                             SUPPORT OF UNOPPOSED
                                                        MOTION TO CONTINUE TRIAL
 KRISTOPHER MICHAEL                                     DATE
 DONNELLY,

                                    Defendant.

        I, Robert Hamilton, declare:

        1.       I am the attorney appointed to represent Kristopher Michael Donnelly in the above-

entitled case.

        2.       A jury trial in this case is currently scheduled for May 18, 2021. Mr. Donnelly was

arraigned on September 25, 2020. Two continuances have been sought by the defense.




Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
            Case 3:20-cr-00436-IM      Document 26       Filed 05/06/21     Page 2 of 2




       3.       Mr. Donnelly has received discovery and the defense is conducting investigation in

his case, including obtaining information relating to circumstances of the offense and Mr.

Donnelly’s background. This information relates to pretrial litigation, trial, and sentencing. The

government has also proposed a settlement whereby this case will be dismissed if a resolution is

reached in the state court case involving related charges. Counsel is working with Mr. Donnelly’s

state attorney to reach a resolution in the state case. Mr. Donnelly therefore respectfully requests

that this Court continue his case for a period of 90 days or more to accomplish these tasks.

       4.       I have discussed with Mr. Donnelly his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C. §

3161(h)(7)(A) of the Speedy Trial Act.

       5.       Assistant United States Attorney Thomas Ratcliffe has no objection to this motion.

       6.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

May 6, 2021, in Portland, Oregon.


                                              /s/ Robert Hamilton
                                              Robert Hamilton
                                              Assistant Federal Public Defender




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
